DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2019 and 03/20/2020 have been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first data communication apparatus receives first data” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Fig. 5, specification Pages 28-31 disclosing Data Communication Apparatus Hardware configuration, the data communication apparatus is a computer, a general-purpose tablet personal computer (PC), etc.) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Duplicate Claims, Warning
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as anticipated by Vucetic et al. (US20100091697, hereinafter ‘VUCETIC’).
Regarding claim 1, VUCETIC teaches a data communication system (Fig. 1, Fig. 3, [0057] Relay Network 100) comprising:
 first and second data communication apparatuses (Fig. 1, [0057] destination 200 (first data communication apparatus), n relays 300 (first data communication apparatuses). See also Fig. 3); and
a data server which communicates with the first and 5second data communication apparatuses (Fig. 13, Relay 4 (data server) in communication with Relay 1, Relay 2 (second data communication apparatuses) and destination 200 (first data communication apparatus). See [0164] relays may be added between the source and the destination and therefore forming a multi-hop network such as shown in FIG. 13), wherein
the first data communication apparatus receives first data transmitted from a data transmitting apparatus through a unidirectional communication ([0062] The source (data transmitting apparatus) first broadcasts (a unidirectional communication) the information to both the destination and relays), receives second data transmitted from the data server through a bidirectional 10communication (Fig. 13, Communication from Relay 4 (server) to Destination 200. [0105] After finding the optimum relay S, through a feedback channel or a reverse broadcast channel, the destination will inform which relay is selected for transmission and other unselected relays will be in an idle state (disclosing that the communication links between Relays and destination are bidirectional. Therefore the second data from Relay 4, the data server is received by the destination 200 over bidirectional communication link)), and generates output data based on at least one of the first and second data (Fig, 2, Fig. 3, [0074] Referring now to FIG. 2, all signals received at the destination, forwarded from the source 110, the AAF 335 and DAF 330 groups (Relays transmitting second data, obviously including second data from Relay 4, the server, as in Fig. 13), are combined into one signal as follows, Eq. (13)),
the second data communication apparatus receives the second data transmitted from the data transmitting apparatus through a unidirectional communication ([0062] The source (data transmitting apparatus) first broadcasts (a unidirectional communication) the information to both the destination and relays), and 15transmits the second data to the data server through a bidirectional communication (Fig. 13, broadcast data received by Relay 1 is transmitted to Relay 4, the data server. [0105] After finding the optimum relay S, through a feedback channel or a reverse broadcast channel, the destination will inform which relay is selected for transmission and other unselected relays will be in an idle state, (disclosing that the communication links between Relays and destination are bidirectional. Therefore the second data from Relay 1, the second apparatus, to Relay 4, the data server, is transmitted over bidirectional communication link)), and
the data server receives the second data transmitted from the second data communication apparatus through a bidirectional communication (Fig. 13, broadcast data received by Relay 1 is transmitted to Relay 4, the data server. See also [0105]), and transmits the second data 20to the first data communication apparatus through a bidirectional communication (Fig. 13, Communication from Relay 4 (server) to Destination 200. See also [0105]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vucetic et al. (US20100091697, hereinafter ‘VUCETIC’) in view of Abdallah et al. (US20180176123, hereinafter ‘ABDALLAH’).
Regarding claim 2, VUCETIC does not explicitly disclose wherein the first data communication apparatus generates the output data by removal of one of the duplicated items 25of data included in the first and second data.
In an analogous art, ABDALLAH teaches wherein the first data communication apparatus generates the output data by removal of one of the duplicated items 25of data included in the first and second data (Fig. 18, [0155] The packets received at the destination from the last-hop relay on the secondary path are designated duplicate and dropped, depicted by the cross sign in the figure. These packets have been correctly received by the destination STA from the primary path).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of multipath communication ABDALLAH to the multipath communication system of VUCETIC providing method for robust data routing to overcome the effects of blockage, by utilizing a secondary path transmission to improve robustness and reception quality (ABDALLAH: Para [0056]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vucetic et al. (US20100091697, hereinafter ‘VUCETIC’) in view of Rasmussen, Donald (US20180183489, hereinafter ‘RASMUSSEN’).
Regarding claim 3, VUCETIC does not explicitly disclose wherein the first and second data include biological data.
In an analogous art, RASMUSSEN teaches wherein the first and second data include biological data (Fig. 20, [0214] The system 2000 can include one or more patient care devices 2002 that are connected on the low data rate UWB link to the user device 2006 (data transmitting apparatus include patient care devices 2002 and user device 2006). [0219] A multicast transmission can be used to send (by user device 2006) the high data rate information, such as video, to the user device 2016 and access point 2026 in the same transmission to increase data throughput capability, [0220] can also be used to provide a relay element that can be cascaded for extended communications range).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of multicast communication RASMUSSEN to the multipath communication system of VUCETIC providing method for avoiding communication inefficiency from retransmission and interference from additional traffic in the network to improve throughput for patient care (RASMUSSEN: Para [0037, 0219]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vucetic et al. (US20100091697, hereinafter ‘VUCETIC’) in view of Xu et al. (US20190174411, hereinafter ‘XU’).
Regarding claim 4, VUCETIC teaches wherein the first data communication apparatus receives the second data from the data server through a bidirectional communication (Fig. 13, Communication from Relay 4 (server) to Destination 200. [0105] After finding the optimum relay S, through a feedback channel or a reverse broadcast channel, the destination will inform which relay is selected for transmission and other unselected relays will be in an idle state (disclosing that the communication links between Relays and destination are bidirectional. Therefore the second data from Relay 4, the data server is received by the destination 200 over bidirectional communication link)).
VUCETIC does not explicitly disclose a periodic bidirectional communication.
In an analogous art, XU teaches a periodic bidirectional communication (Fig. 1 PC5 DL&UL between Relay UE and Remote UE, [0045] the configuration of SL-DRX is performed by the electronic apparatus 100 of the network control terminal. For example, the electronic apparatus 100, and in particular the determining unit 101, can configure the SL-DRX for both the relay network node (Data Server) and the remote network node (first data communication apparatus). (Fig. 4, [0047-0048]) Where the gray-filled block corresponds to the SLDRX-onDurationTimer. After the network node wakes up from the sleep state, it detects the PSCCH within the continuous PSCCH sub-frames represented by the gray part, indicating a periodic reception in a sidelink DRX cycle over a bidirectional path as shown by Fig. 1 PC5 DL&UL between Relay UE and Remote UE).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of multicast communication XU to the relay communication system of VUCETIC providing method for reducing energy consumption in smartphone being used as relay (XU: Para [0003]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vucetic et al. (US20100091697, hereinafter ‘VUCETIC’) in view of Rasmussen, Donald (US20180183489, hereinafter ‘RASMUSSEN’) and with further in view of Abdallah et al. (US20180176123, hereinafter ‘ABDALLAH’).
Regarding claim 6, VUCETIC teaches a data communication apparatus (Fig. 1, Fig. 3, Destination 200, [0057] Relay Network 100 consisting of one destination 200) comprising:
a receiving circuit (Fig. 2 Destination 200) which receives first data transmitted from a data transmitting apparatus through a unidirectional communication ([0062] The source (data transmitting apparatus) first broadcasts (a unidirectional communication) the information to both the destination and relays. [0074] Referring now to FIG. 2, all signals received at the destination, forwarded from the source 110, the AAF 335 and DAF 330 groups),
a transmitting and receiving circuit (Fig. 3, Destination 200) which receives second data transmitted from a data server through a 15bidirectional communication (Fig. 13, Communication from Relay 4 (server) to Destination 200. [0105] After finding the optimum relay S, through a feedback channel or a reverse broadcast channel, the destination will inform which relay is selected for transmission and other unselected relays will be in an idle state (disclosing that the communication links between Relays and destination are bidirectional. Therefore the second data from Relay 4, the data server is received by the destination 200 over bidirectional communication link)), and
a data generating circuit (Fig. 3, Destination 200) which determines from items of data included in the first and second data, generates output data based on at least one of the first and second data (Fig, 2, Fig. 3, [0074] Referring now to FIG. 2, all signals received at the destination, forwarded from the source 110, the AAF 335 and DAF 330 groups (Relays transmitting second data, obviously including second data from Relay 4, the server, as in Fig. 13), are combined into one signal as follows, Eq. (13)),
wherein the second data is data obtained by another data communication apparatus different from said data communication apparatus through reception of the first data 25transmitted from the data transmitting apparatus through the unidirectional communication ([0062] The source (data transmitting apparatus) first broadcasts (a unidirectional communication) the information to both the destination and relays (second data received by Relays (another data communication apparatus) are same as first data received by Destination (the data communication apparatus))), and is data obtained by said another data communication apparatus and transmitted- 56 - to the data server (Fig. 13, broadcast data received by Relay 1 is transmitted to Relay 4, the data server. [0105] After finding the optimum relay S, through a feedback channel or a reverse broadcast channel, the destination will inform which relay is selected for transmission and other unselected relays will be in an idle state, (disclosing that the communication links between Relays and destination are bidirectional. Therefore the second data from Relay 1, the second apparatus, to Relay 4, the data server, is transmitted over bidirectional communication link)).
VUCETIC does not explicitly disclose items of biological data included in the first and second data, that items of biological data associated with identical date-and-time data are duplicated items of data, and 20generates output data based on the first and second data by removal of one of the duplicated items of data.
In an analogous art, RASMUSSEN teaches items of biological data included in the first and second data, that items of biological data associated with identical date-and-time data are duplicated items of data (Fig. 20, [0214] The system 2000 can include one or more patient care devices 2002 that are connected on the low data rate UWB link to the user device 2006 (data transmitting apparatus include patient care devices 2002 and user device 2006). [0219] A multicast transmission (a data generating circuit determines, from items of biological data included in the first and second data with identical date-and-time data are duplicated items of data) can be used to send (by user device 2006) the high data rate information, such as video, to the user device 2016 and access point 2026 in the same transmission to increase data throughput capability, [0220] can also be used to provide a relay element that can be cascaded for extended communications range).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of multicast communication RASMUSSEN to the multipath communication system of VUCETIC providing method for avoiding communication inefficiency from retransmission and interference from additional traffic in the network to improve throughput for patient care (RASMUSSEN: Para [0037, 0219]).
The combination of VUCETIC and RASMUSSEN are silent about generates output data based on the first and second data by removal of one of the duplicated items of data.
In an analogous art, ABDALLAH teaches generates output data based on the first and second data by removal of one of the duplicated items of data (Fig. 18, [0155] The packets received at the destination from the last-hop relay on the secondary path are designated duplicate and dropped, depicted by the cross sign in the figure. These packets have been correctly received by the destination STA from the primary path).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of multipath communication ABDALLAH to the multipath communication system of VUCETIC and RASMUSSEN providing method for robust data routing to overcome the effects of blockage, by utilizing a secondary path transmission to improve robustness and reception quality (ABDALLAH: Para [0056]).

Regarding claim 7, is interpreted and rejected same as claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vucetic et al. (US20100091697, hereinafter ‘VUCETIC’) in view of Rasmussen, Donald (US20180183489, hereinafter ‘RASMUSSEN’) in view of Abdallah et al. (US20180176123, hereinafter ‘ABDALLAH’) and with further in view of Xu et al. (US20190174411, hereinafter ‘XU’).
Regarding claim 8, VUCETIC teaches wherein the transmitting and receiving circuit receives the second data from the data server through a bidirectional communication (Fig. 13, Communication from Relay 4 (data server) to Destination 200 (transmitting and receiving circuit of the data communication apparatus). [0105] After finding the optimum relay S, through a feedback channel or a reverse broadcast channel, the destination will inform which relay is selected for transmission and other unselected relays will be in an idle state (disclosing that the communication links between Relays and destination are bidirectional. Therefore the second data from Relay 4, the data server is received by the destination 200 over bidirectional communication link)).
VUCETIC does not explicitly disclose a periodic bidirectional communication.
In an analogous art, XU teaches a periodic bidirectional communication (Fig. 1 PC5 DL&UL between Relay UE and Remote UE, [0045] the configuration of SL-DRX is performed by the electronic apparatus 100 of the network control terminal. For example, the electronic apparatus 100, and in particular the determining unit 101, can configure the SL-DRX for both the relay network node (Data Server) and the remote network node (first data communication apparatus). (Fig. 4, [0047-0048]) Where the gray-filled block corresponds to the SLDRX-onDurationTimer. After the network node wakes up from the sleep state, it detects the PSCCH within the continuous PSCCH sub-frames represented by the gray part, indicating a periodic reception in a sidelink DRX cycle over a bidirectional path as shown by Fig. 1 PC5 DL&UL between Relay UE and Remote UE).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of multicast communication XU to the relay communication system of VUCETIC providing method for reducing energy consumption in smartphone being used as relay (XU: Para [0003]).


Allowable Subject Matter

Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 5, VUCETIC, ABDALLAH, RASMUSSEN and XU either alone or in combination fails to teach the specific combination of limitation “the first data communication apparatus receives first data transmitted from a data transmitting apparatus through a unidirectional communication, receives second data transmitted from the data server through a bidirectional 10communication, and generates output data based on at least one of the first and second data, the second data communication apparatus receives the second data transmitted from the data transmitting apparatus through a unidirectional communication, and 15transmits the second data to the data server through a bidirectional communication, and the data server receives the second data transmitted from the second data communication apparatus through a bidirectional communication, and transmits the second data 20to the first data communication apparatus through a bidirectional communication, wherein the first data communication apparatus transmits the first data to the data server through the bidirectional communication, based on the reception of the first data.”  

Regarding claim 9, is interpreted and allowable for the same reason as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shapiro et al. (US20200092681), describing GEOLOCATION BRACELET, SYSTEM, AND METHODS
Breiling et al. (US20170163452), describing TRANSCEIVER, A SUDAC, A METHOD FOR SIGNAL PROCESSING IN A TRANSCEIVER, AND METHODS FOR SIGNAL PROCESSING IN A SUDAC
Ayoughi et al. (US20200092681), describing System and Method for Joint MIMO Transmission and Compression for Interference Mitigation with Cooperative Relay
Sfar et al. (US20090175214), describing METHOD AND APPARATUS FOR COOPERATIVE WIRELESS COMMUNICATIONS
Kang et al. (US20070002874), describing Method for distributing stream data based on multi-path scheme using TCP in real time
Kucera et al. (US20190199619), describing MULTIPLE PATH TRANSMISSION OF DATA
Rogers et al. (US20070130657), describing Medical monitoring system having multiple communications channels
Flach et al. (US20010034475), describing Wireless LAN system with cellular architecture
Dempsey et al. (US5579775), describing Dynamic control of a patient monitoring system
Yu et al. (US20100232347), describing Resource Assignments for Relay System and Method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413